

117 HR 1904 IH: Broadband Justice Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1904IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Bowman (for himself and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo include broadband as a utility that tenants residing in federally assisted housing can have subsidized by the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Broadband Justice Act of 2021.2.Congressional findingsThe Congress finds that—(1)the digital divide falls along racial and economic lines;(2)during the COVID-19 pandemic, research determined that African American and Hispanic households were 1.3 to 1.4 times as likely as White households to experience limited accessibility to the internet;(3)44 percent of low-income Americans who make less than $30,000 did not have home broadband services in 2019; and(4)low-income families and individuals living in federally assisted housing often lack access to high-quality broadband, and monthly broadband costs can be prohibitively expensive, which limits their ability to undertake essential activities, including remote healthcare visits, school assignments, job searches, and obtaining information about supportive resources.3.Utility allowances for federally assisted housing(a)HUD-Assisted housing(1)Public housing and section 8 assistanceSection 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a) is amended by adding at the end the following new subsection:(e)Utility allowanceA monthly utility allowance under this Act with respect to any dwelling unit in public housing or assisted under section 8 shall include reasonable costs for broadband high-speed internet service..(2)Public housing operating costsParagraph (1) of section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)(1)) is amended—(A)in subparagraph (J), by striking and at the end;(B)in subparagraph (K), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(L)the costs attributable to inclusion in the utility allowance for residents of public housing of an allowance for broadband high speed internet service. .(3)Section 202 supportive housing for the elderlySubsection (c) of section 202 of the Housing Act of 1959 (12 U.S.C. 1701q(c)) is amended by adding at the end the following:(4)Utility allowanceA monthly utility allowance with respect to any dwelling unit assisted under this section shall include reasonable costs for broadband high-speed internet service..(4)Section 811 supportive housing for persons with disabilitiesSubsection (d) of section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)) is amended by adding at the end the following: (5)Utility allowanceA monthly utility allowance with respect to any dwelling unit assisted under this section shall include reasonable costs for broadband high-speed internet service..(5)RegulationsNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall revise the regulations of the Secretary, including sections 982.517 and 5.603 and part 990 of title 24, Code of Federal Regulations, to comply with and carry out the amendments made by subsections (a) and (b) of this section, and shall develop a schedule of regional rates for broadband costs for use by public housing agencies in setting reasonable costs of broadband high speed internet service.(b)Rural assisted housing(1)In generalSection 501 of the Housing Act of 1949 (42 U.S.C. 1471) is amended by adding at the end the following new subsection:(k)Utility allowanceIn the case of a dwelling unit in any housing project assisted with a loan or grant under section 514, 515, or 516 or rental assistance under section 521, the monthly utility allowance under this title shall include reasonable costs for broadband high-speed internet service..(2)RegulationsNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary of Agriculture shall revise the regulations of the Secretary, including section 3560.202 of title 7, Code of Federal Regulations, to comply with and carry out the amendment made by subsection (a) of this section.(c)Low-Income housing tax credit properties(1)In generalSection 42(g)(2)(B)(ii) of the Internal Revenue Code of 1986 is amended by inserting (including any determination pursuant to section 3(e) of such Act) before the comma at the end. (2)RegulationsNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall revise the regulations of the Secretary, including section 1.42–10 of title 26, Code of Federal Regulations, to comply with and carry out the amendment made by subsection (a) of this section.(d)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter $5,000,000,000 for costs of carrying out the provisions added by the amendments made by this section.4.Connected communities grants and loans(a)In generalThe Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of the Treasury shall jointly carry out a grant and loan program under this section to provide access to broadband high-speed internet service to residents of federally assisted housing.(b)Eligible activitiesAmounts made available for the program under this section may be used only for grants and loans made to further the goal of providing universal access to broadband high-speed internet service to all residents of federally assisted housing, as follows:(1)Grants, including to providers of federally assisted housing and public entities, to support projects to provide all residents of affordable housing projects, including public housing (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) and other federally and State-assisted affordable housing projects, with access to such internet service; grantees are encouraged to partner with municipal and other public or non-profit entities to support internet access and may partner with a private broadband service provider if the wiring costs charged by the private partner to the grantee and the monthly broadband costs charged to tenants do not exceed the lower comparable cost for such access within the same region.(2)Grants to public housing agencies and owners of housing assisted with rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for installation of such internet service, including routers, modems, and other related devices, and to provide training and support regarding internet access and operating equipment.(3)Direct loans to owners of housing assisted under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) or under the low-income housing tax credit program under section 42 of the Internal Revenue Code of 1986 for costs of installation of such internet access in such housing.(4)Grants to assist in rehabilitation activities necessary to provide wiring, other infrastructure, and other broadband assistance needs identified by housing providers and their tenants in housing described in this subsection as necessary to provide such internet service, including tenant support services relating to internet access, including educating tenants on how to use the internet and facilitating contact with internet service providers, except that any infrastructure or wiring upgrades performed by for-profit service providers shall include open access infrastructure.(c)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2022 through 2025 such sums as may be necessary for grants and costs (as such term is defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a)) of loans under this section.